Citation Nr: 9905498	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

3.  Entitlement to an increased rating for anxiety reaction, 
currently rated as 30 percent disabling, on the basis of 
accrued benefits.  

4.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling, on the basis of 
accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1942 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the appellant's claim for 
service connection for the veteran's cause of death, 
entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35, and accrued benefits.  The issue of 
entitlement to accrued benefits will be discussed below in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran died in January 1997, at the age of 83.  The 
immediate cause of death was cardiopulmonary arrest due to or 
as a consequence of coronary artery disease, questionable 
myocardial infarction, and interstitial fibrosis.

2.  The veteran's service connected disabilities at the time 
of his death were anxiety reaction and lumbosacral strain, 
rated a combined 40 percent disabling; a permanent and total 
evaluation was not in effect.

3.  There is no competent medical evidence of coronary artery 
disease or interstitial fibrosis during the veteran's active 
military service or during the first post service year.

4.  There is no medical opinion linking the veteran's fatal 
coronary artery disease or interstitial fibrosis with his 
service-connected disabilities or his active military 
service.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.312 (1998).  

2.  Eligibility for educational assistance benefits is not 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
21.3021 (1998), Sabonis v. Brown, 6 Vet. App. 426, 460 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death.

Preliminary Matters

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death. 38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1998).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1998).

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, that is, 
coronary artery disease and interstitial fibrosis that 
contributed to the veteran's death, may be service-connected.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.305 (1998).  Certain 
diseases, such as cancer may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, (West 1991 & Supp. 
1998); 38 C.F.R. §§  3.307, 3.309 (1998).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

In cases involving service connection for the cause of the 
veteran's death the first element, evidence of a current 
disability is always met; the current disability is the 
condition which caused the veteran to die.  However, the last 
two elements must be supported by evidence of record.  
Specifically the third element requires competent medical 
evidence of a nexus between the cause of the veteran's death 
and his service-connected disabilities or his active service.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Ramey v. Brown, 9 
Vet. App. 40, 46 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

Factual Background

Service medical records show that the veteran injured his 
back during service in a parachute jump.  A neuropsychiatric 
consultation in February 1945 showed diagnoses of 
psychoneurosis and anxiety hysteria disorder and he was 
deemed unsuitable for combat jump duty.  In a February 1948 
VA examination the cardiovascular and respiratory system were 
both noted as "normal."  Subsequent VA examinations in June 
1953, June 1956 and June 1958 do not show any complaint or 
diagnosis of a cardiovascular or respiratory problem.

The veteran was admitted to a VA hospital in August 1995 with 
a complaint of "heavy right arm and leg." He was observed 
with facial drooping and right hemiparesis.  He gave a 
history of intermittent arrhythmia, a coronary artery bypass 
graft several years prior and increasing shortness of breath.  
The examiner's initial impression was that the shortness of 
breath was due to progressive ischemic heart disease.  X-ray 
examination showed increasing interstitial pulmonary 
infiltrates.  Pulmonary function testing showed moderate to 
severe restriction.  The discharge diagnoses were (1) 
cerebrovascular accident; (2) history of idiopathic pulmonary 
fibrosis; (3) history of coronary artery disease; (4) 
coronary artery bypass surgery and; (5) history of abdominal 
aortic aneurysm.

A May 1996 private medical report shows that the veteran was 
completely unable to walk.  Radiology revealed prominent 
spinal stenosis at the L3-L4 and the L4-L5 intervertebral 
disc levels.  The conclusion was that the stenosis of both 
levels was caused by a combination of hypertrophy of the 
articular facets and posterior protrusion of intervertebral 
disc material and that "[t]hese changes undoubtedly account 
for [the veteran's] difficulty with his legs and inability to 
walk."

The veteran was referred for evaluation by a private 
physician at the Headache and Neurology Clinic.  This 
physician identified himself in a May 1996 letter as the same 
physician who evaluated the veteran following his stroke 
"over a year ago."  Examination showed characteristic right 
hemiparesis following the stroke with spasticity.  He had 
diffuse low back tenderness, without objective spasm.  The 
examiner reviewed the veteran's CT scan and wrote the 
following:

He does have evidence of prominent spinal 
stenosis, which I believe relates to his 
chronic and progressive low back pain and 
concurrent disability.  He appears to 
have been severely limited in his 
activity level by this condition.

In January 1997, the veteran was admitted to a private 
hospital with a complaint of paroxysmal spells of coughing, 
gagging, and shortness of breath.  His history was 
significant for interstitial pulmonary fibrosis, coronary 
artery disease, and status post left hemispheric stroke which 
left him with dense hemiplegia of the right leg and arm.  He 
was also dysphagic necessitating a PEG tube placement.  He 
was treated and discharged but readmitted within 24 hours 
with severe shortness of breath.  He was prescribed 
antibiotics and medication for anxiety and appeared to be 
doing well but succumbed shortly thereafter.  The terminal 
diagnosis was acute cardiopulmonary arrest secondary to 
possible new myocardial infarction with significant 
contribution from his idiopathic pulmonary fibrosis, chronic 
hypoxemia and possible superimposed bronchitis or pneumonia.

The appellant, the veteran's wife, thereafter filed a claim 
for dependency and indemnity compensation benefits.  In a 
September 1997 personal hearing, the appellant testified that 
she thought her husband's service-connected disabilities 
contributed to his death, causing his overall weakness and 
shortness of breath, and rendering him unable to follow 
doctor's orders regarding exercise.  In January 1999 
arguments to the Board, the appellant's representative 
summarized her contentions:

She contends that (1) the veteran 
suffered from his service-connected 
disabilities for many years prior to his 
death, (2) the veteran's service-
connected disabilities prevented him 
walking and denied his body chemistry the 
required exercise, and (3) the veteran's 
service-connected anxiety reaction and 
the stress and strain on his nervous 
system over the years contributed to the 
stroke he suffered that rendered him 
bedfast.

Analysis

In this case, the death certificate shows that the veteran 
died in January 1997, at age 83.  An autopsy was not 
indicated on the death certificate.  The immediate cause of 
death was listed as cardiopulmonary arrest due to or as a 
consequence of coronary artery disease, questionable 
myocardial infarction and interstitial fibrosis.  There were 
no other conditions listed as contributing to his death.  
During the veteran's lifetime, service connection was granted 
in a March 1946 rating decision for residuals of a back 
injury, at a 10 percent disability from January 1946, and 
service connection was granted in a March 1948 rating 
decision for an anxiety reaction, rated noncompensable from 
January 1946 and 10 percent from February 1948.  This rating 
was subsequently increased to the current 30 percent 
evaluation.  These ratings remained in effect until the 
veteran's death.

The record is completely negative for any medical evidence of 
a link between the cause of the veteran's death, and his 
active service.  There is no evidence of either a 
cardiovascular disorder, or a lung disorder during service, 
in the first post service year, or until many years after 
service.  There is no medical evidence of a link between the 
veteran's fatal conditions and his service-connected 
disorder.  The Board particularly notes the May 1996 private 
neurology clinic report, in which the physician noted that 
the veteran was severely limited in his activity level by his 
back condition.  The appellant argues that this is sufficient 
evidence to show that his fatal conditions were caused by his 
inactivity; however, this is a medical conclusion made by the 
appellant and the Board can find no support for this 
conclusion in the medical evidence.  Although the appellant 
has expressed her opinion that such a relationship exists, 
she is not qualified, as a lay person, to furnish medical 
opinions or diagnoses.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis or establish medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make her claim well grounded.  See 
also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility 
for Chapter 35 educational assistance benefits is established 
for a veteran's child or spouse if the veteran dies from a 
service-connected disability or has a total disability 
permanent in nature or is missing in action, or is captured 
or forcibly detained by a foreign government.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. § 21.3021 (1998).  Because it is 
already established that the veteran did not die of a 
service-connected disability, and the other criteria are not 
met, there is no basis on which to grant entitlement under 
the law.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.


REMAND

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 1991), as amended by VETERANS' 
BENEFITS IMPROVEMENTS ACT OF 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996); 38 C.F.R. § 3.1000(a)(1)(i) 
(1996).  Under 38 U.S.C.A. § 5121(c), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a widow is deemed 
to include a claim for any accrued benefits.  38 U.S.C.A. § 
5121(c) (West 1991).  Zevalkink v. Brown, 102 F.3d 1236 (Fed. 
Cir. 1996).  The claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's claim for 
service connection because it is based on a separate 
statutory entitlement for which an application must be filed 
in order to receive benefits.  It is derivative of the 
veteran's claim for benefits, in that the claimant's 
entitlement is based on the veteran's entitlement. Therefore, 
a claimant is only entitled to what was properly due to the 
veteran at the time of death, but which was unpaid based on 
"existing ratings or decisions."  See Zevalkink.

The veteran died in January 1997.  At that time, the veteran 
had an appeal pending before the Board of a claim for 
increased ratings for his service-connected disabilities.  He 
died before the appeal was considered by the Board.  
Following the veteran's death, his spouse filed a claim for 
death benefits in March 1997.  Service connection for the 
cause of the veteran's death was denied in a March 1997 
rating action by the RO.  In the notice of this decision to 
the appellant, the RO also indicated that it had denied the 
claim for accrued benefits because "[a]n accrued benefit is 
any money VA owed [the veteran] at the time of his death.  We 
cannot approve your claim for accrued benefits because VA did 
not owe him any money."  In April 1997 the appellant 
requested a statement of the case "so I may appeal your 
decision" which was accepted by the RO as a notice of 
disagreement.  The RO issued a statement of the case on the 
issue of service connection for the cause of the veteran's 
death, and a supplemental statement of the case on the issue 
of entitlement to dependents' educational assistance pursuant 
to 38 U.S.C.A. Chapter 35; however, the issue of entitlement 
to accrued benefits was not thereafter addressed by the RO.  
In January 1999 arguments on appeal, the appellant's 
representative noted that the veteran, prior to his death, 
had perfected an appeal for an increased rating for his 
service-connected disabilities, and argued that the veteran's 
spouse through her VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse "has continued the veteran's 
appeal and she seeks the accrued benefits payable based upon 
assignment of a greater disability award."

In Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), the 
Federal Circuit distinguished between "death benefits" 
which are continuing, periodic benefits based on the 
beneficiary's status as the veteran's spouse, and accrued 
benefits which, by contrast, are sums owing to the veteran 
for prior periods, but unpaid at the time of death. 

The RO considered and denied the appellant's claim for 
accrued benefits, and notified her of this decision in March 
1997 along with the denial of her claim for death benefits.  
Although a notice of disagreement was received indicating the 
appellant's desire to appeal the decision, the RO only 
responded to the death benefits portion of the denial, 
ignoring the denial of accrued benefits.  No statement of the 
case was issued on the issue of accrued benefits.  The RO 
must issue a statement of the case on the issue of accrued 
benefits.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:


The RO should issue a statement of the 
case on the issue of accrued benefits and 
the appellant and her representative 
given time to respond thereto.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals





 Department of Veterans Affairs

